                                        Case 3:19-cv-07360-WHA Document 35 Filed 07/20/20 Page 1 of 2




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                 UNITED STATES DISTRICT COURT

                                  7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   KIM MELTON, individually and on behalf
                                       of all aggrieved employees,
                                  11                                                         No. C 19-07360 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                         ORDER DENYING PLAINTIFF’S
                                       UNIVERSAL CABLE HOLDINGS, INC.,                       MOTION FOR
                                  14   dba SUDDENLINK COMMUNICATIONS,                        RECONSIDERATION
                                  15                  Defendant.

                                  16
                                  17        Plaintiff’s motion for reconsideration of the July 2 order ignores the reasons given for
                                  18   denying the stipulation to remand. Instead, it focuses on the uncontroversial position that a
                                  19   PAGA action is not a class action. To the extent the prior order explained that any settlement
                                  20   would need judicial approval, PAGA itself provides as much. See CAL. LAB. CODE
                                  21   § 2699(l)(2). The motion is therefore DENIED.
                                  22        This order does not prevent plaintiff from swearing that she does not and will not seek
                                  23   more than $75,000.00, including her individual attorney’s fees. “[F]ederal courts permit
                                  24   individual plaintiffs, who are the masters of their complaints, to avoid removal to federal court,
                                  25   and to obtain a remand to state court, by stipulating to amounts at issue that fall below the
                                  26   federal jurisdictional requirement.” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595
                                  27   (2013). District courts within our circuit have remanded like actions on the condition that the
                                  28   plaintiff submit a binding affidavit judicially estopping them from arguing or accepting any
                                        Case 3:19-cv-07360-WHA Document 35 Filed 07/20/20 Page 2 of 2




                                   1   amount above the jurisdictional minimum once in state court. See, e.g., Sherman v.

                                   2   Nationwide Mut. Ins. Co., No. CV 12–152–MDLC–JCL, 2013 WL 550265 (D. Mont. Jan. 15,

                                   3   2013) (Magistrate Judge Jeremiah Lynch); Cicero v. Target Corp., No. 2:13–CV–619 JCM

                                   4   (GWF), 2013 WL 3270559 (D. Nev. June 26, 2013) (Judge James Mahan). No such affidavit

                                   5   has yet been presented.

                                   6
                                   7        IT IS SO ORDERED.

                                   8
                                   9   Dated: July 20, 2020

                                  10
                                  11
                                                                                            WILLIAM ALSUP
                                  12                                                        UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26
                                  27
                                  28
                                                                                     2
